Citation Nr: 1201396	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-19 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for depressive reaction and posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to May 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision, the RO in Huntington, West Virginia continued a 70 percent rating for depressive reaction and posttraumatic stress disorder (PTSD).  In June 2008, the Veteran filed a notice of disagreement (NOD).  In June 2009, a statement of the case (SOC) was issued and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  In an August 2011 rating decision, the RO Winston-Salem, North Carolina RO denied the Veteran's claims for a TDIU.

The Board notes that subsequent to filing his October 2007 claim for an increased rating for depressive reaction and posttraumatic stress disorder, in a November 2007 VA Form 21-4138, the Veteran stated that he did not want to "reopen a claim for PTSD."  However, as previously stated, the RO has fully developed and adjudicated the Veteran's claim for an increased rating for depressive reaction and PTSD before the claim was certified to the Board.  The Board may accordingly review the issue of entitlement to a rating in excess of 70 percent for depressive reaction and PTSD without prejudice to the Veteran.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims on appeal have been accomplished.

2.  Pertinent to the October 2007 claim for increase, the Veteran's depressive disorder and PTSD have been manifested, primarily, by sleep impairment (to include nightmares), hypervigilance, depression, mild memory loss, daily intrusive thoughts, flashbacks, irritation, anger, social isolation, a diminished interest or participation in significant activities, and difficulty establishing and maintaining work and social relationships; these symptoms are indicative of no more than occupational and social impairment with deficiencies in most areas.
3.  The Veteran has been granted service connection for depressive reaction and PTSD (rated as 70 percent disabling), a burn scar on the back (rated as 10 percent disabling), and an injury to the right forearm with traumatic neuropathy (rated as 10 percent disabling); the combined rating is 80 percent.

4.  While the Veteran's service-connected disabilities meet the percentage requirements for award of a schedular TDIU, the weight of the medical opinion and other evidence indicates that the Veteran's service-connected disabilities do not prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for depressive reaction and PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes 9405 and 9411 (2011).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, November 2007 and June 2009 pre-rating letters provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for an increased rating and for a TDIU, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  These letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The May 2008 and August 2011 RO rating decisions reflect the initial adjudication of the claims after issuance of the November 2007 and June 2009 letters.  Thereafter, the June 2009 SOC and August 2011 SSOC included the pertinent rating criteria for evaluating psychiatric disorders and a TDIU (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's VA treatment records, and the report of a January 2008 fee-basis VA psychiatric examination, a January 2011 fee basis VA general medical examination, and a February 2011 fee-basis VA psychiatric examination.  The Board notes that the Veteran's claims file was unavailable at the time of the February 2011 fee-basis VA psychiatric examination.  However, since the emphasis is on the current level of the Veteran's psychiatric disability, the Board finds that the appellant is not prejudiced by such error.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran, his granddaughter, and his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claims is warranted.

Also, in March 2011, the RO requested the Veteran's Social Security Administration (SSA) records, but the SSA indicated that it had no record on file for the Veteran.  In June 2011, the RO made a Formal Finding of the Unavailability of SSA records.  In this regard, the Board notes that the Veteran has not indicated that he is or has been in receipt of SSA benefits.  On these facts, the Board finds that no further RO action in this regard is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Increased Rating for Depressive Reaction and PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.
A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Historically, by rating decision of November 1973, the RO granted service connection for depressive reaction, and assigned an initial 10 percent rating under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 9405, effective May 20, 1972.  In an August 1976 rating decision, the RO granted a rating of 30 percent rating, effective December 30, 1975.  In a July 1979 rating decision, the RO reduced the rating from 30 percent to 10 percent, effective October 1, 1979.  In a March 1995 rating decision, the RO granted a rating of 50 percent rating, effective February 9, 1995.  In a December 2002 rating decision, the RO granted a rating of 70 percent rating for depressive reaction and PTSD, effective June 6, 2002, pursuant to the revised criteria for rating psychiatric disorders, under 38 C.F.R. § 4.130.  In October 2007, the Veteran filed this claim for an increased rating with the RO.

In this case, the RO assigned a 70 percent rating for the Veteran's depressive reaction and PTSD pursuant to 38 C.F.R. § 4.130.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a rating in excess of 70 percent for the Veteran's depressive reaction and PTSD is not warranted at any point pertinent to the October 2007 claim for increase.

On January 2008 fee-basis VA psychiatric examination, the Veteran indicated that he could not tolerate people or being around people.  He was easily angered by and irritated with people and self-isolated from others.  He had problems sleeping, frequent dreams and nightmares about Vietnam, and frequent intrusive memories about Vietnam.  The Veteran also described mood swings during which he became easily irritable and depressed.  He experienced flashbacks several times per week about dead people that he saw in Vietnam and expressed a sense of a foreshortened future.  He had difficulty with increased startle response and hypervigilance.  After discharge from service, he began using alcohol as a way to "numb himself up."

The Veteran stated that he did not treat with a psychiatrist because he did not feel that it was helpful.  He also indicated that he was not taking any medication for treatment of his psychiatric disability.
With regard to his social history, the Veteran had been married to his second wife for thirty years.  His first marriage produced a daughter with whom he had no communication and he apparently did not get along with his stepdaughter whose two children he was helping to raise.  It was noted that he had worked continuously since his discharge from service, but that he lost jobs due to alcohol use.  At the time of the examination, he had been working at a security job for the past two months.

On mental status examination. the Veteran was a reliable historian, oriented to person, place, time and purpose.  His appearance, hygiene, and behavior were appropriate.  Affect and mood were depressed.  Communication and speech were normal.  There was no difficulty with concentration.  He had no panic attacks and there was no suspiciousness.  No delusions or hallucinations were noted.  Thought processes were normal and judgment was intact.  Memory was also intact and the Veteran was able to think abstractly.  There was no suicidal or homicidal ideation.

The Veteran was diagnosed with PTSD, chronic, and alcohol abuse with a GAF score of 50.  The examiner indicated that the Veteran had difficulty sleeping, irritability, and anger.  He startled easily and was hypervigilant.  The disturbance was chronic, lasting more than one month, and caused occupational and social impairment.  He was able to manage his own benefits and perform his own activities of daily living.  He had difficulty establishing and maintaining effective work and social relationships.  He maintained family role functioning and had an intermittent inability to perform recreational or leisure pursuits.  There was no interference with his health.  He understood simple and complex commands and was not a danger to himself or others.  He was diagnosed with alcohol abuse secondary to PTSD.

VA primary care notes dated in November 2009 and May 2010 indicate that the Veteran's mood and affect were pleasant and congruent without psychotic features.
On February 2011 fee-basis VA psychiatric examination, the Veteran complained of depression and indicated that he was taking medication for treatment of his psychiatric disability.  He was sad and cried, felt hopeless and helpless, and had passive thoughts of death.  He was not able to enjoy life and had no hobbies or leisure activities.  The examiner described the Veteran's symptoms as moderate in severity, but constant, continuous, or ongoing.  The examiner stated that the Veteran's symptoms affected his total daily functioning which resulted in a stressful marriage and family life.  While he was currently employed, he experienced conflict at work.  The Veteran attempted suicide in 1972, but denied a history of violent behavior.  He was taking medications for treatment of his psychiatric disability, but had not received any psychotherapy within the past year and the last time that he was hospitalized for psychiatric care was in 1980.

The Veteran had a good relationship with four siblings, but had a stressed relationship with his wife.  He also had a poor relationship with a child from a previous marriage.

On mental status examination, the Veteran was described as a reliable historian.  Orientation was within normal limits.  Appearance and hygiene were appropriate.  Affect and mood revealed anxiety and depressed mood.  He was easily aroused, over stimulated, and depressed.  The Veteran self-isolated and indicated slight improvement of his symptoms with medication.  Communication and speech were within normal limits.  Attention was impaired.  Panic attacks were absent but there were signs of suspiciousness.  There was no report of a history of delusions or hallucinations and none were observed.  Obsessive-compulsive behavior was also absent.  Thought processes were impaired.  However, judgment was not impaired and abstract thinking was normal.  Memory was mildly impaired.  The Veteran had passive thoughts of death, but homicidal ideation was absent.  There were behavioral, cognitive, social, affective, and somatic symptoms attributed to PTSD that were described as avoidance of crowds and noisy places which contributed to a lack of socialization.

The Veteran was diagnosed with depressive reaction, and PTSD.  He was also diagnosed with alcohol abuse in remission and assigned a GAF score of 55.  The examiner stated that the Veteran was currently working in spite of conflicts at work due to irritability.

With regard to the Veteran's psychosocial functional status and quality of life following traumatic exposure, the examiner indicated that the Veteran was a loner and had no social interests.  The effects of PTSD symptoms on the Veteran's employment and overall quality of life include his lack of enjoyment in life.  He had a low libido and conflicts with others at work.  He was capable of managing benefit payments and his own best interest.  Mentally, he did not have difficulty performing activities of daily living.  The examiner opined that the best description of the Veteran's current psychiatric impairment was that his psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally he functioned satisfactorily with routine behavior, self-care, and normal conversation based on a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events, and moderate problems with concentration and difficulty with complex commands.  The Veteran had difficulty establishing and maintaining effective work/school and social relationships because he was irritable and got into conflicts at work.  He also had difficulty maintaining effective family role functioning and an intermittent inability to perform recreation or leisurely pursuits due to a lack of interest.  However, he had no difficulty understanding complex commands.

In various statements in support of his claim, the Veteran contended that he has severe nightmares of Vietnam, mood swings, depression, auditory hallucinations, visions, flashbacks, suicidal thoughts, problems sleeping, isolation, and marital problems caused by his psychiatric disability.  In the June 2009 substantive appeal, he indicated that he could not deal with noise, loud speaking, large crowds of people, or go to the movies due to his psychiatric disability.  He also contended that he has auditory and visual hallucinations of Vietnam.  In an October 2008 letter, the Veteran's granddaughter stated that his psychiatric disability has worsened.  She stated that he talked to himself and answered himself and had severe flashbacks.

The above-cited evidence reflects that the Veteran's depressive reaction and PTSD has been manifested by sleep impairment (to include nightmares), hypervigilance, depression, mild memory loss, daily intrusive thoughts, flashbacks, irritation and anger, social isolation, a diminished interest or participation in significant activities, and difficulty establishing and maintaining work and social relationships.  In other words, the evidence demonstrates symptoms indicative of occupational and social impairment with deficiencies in most areas.  This is a level of occupational and social impairment no greater than what is contemplated in the currently assigned in a 70 percent disability rating. 

At no point pertinent to the October 2007 claim for increase has the Veteran's overall psychiatric symptomatology met the criteria for a rating in excess of 70 percent.  In this regard, the medical evidence does not show the Veteran to have gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name; or other symptoms that are characteristic of a 100 percent rating.  Rather, the Veteran was described as fully oriented, showing appropriate behavior, generally having no indications of psychotic hallucinations or delusions, an ability to maintain hygiene, and the ability to perform activities of daily living and full time employment.

The Board further finds that the GAF score assigned on examination, alone, does not provide a basis for assigning the maximum, 100 percent rating for PTSD.  As indicated, the Veteran was assigned a GAF score of 50 on examination in January 2008 and of 55 on examination in February 2011.  According to DSM-IV, GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

In this case, the GAF score of 55 clearly reflects even less impairment than that contemplated in the current 70 percent rating; hence, this score provides no basis for a higher rating.  Moreover, the GAF score of 50 appears to suggest a level of impairment no greater than that that contemplated in the 70 percent rating.
Accordingly, the Board finds that, pertinent to the October 2007 claim for increase, the Veteran's psychiatric disability picture has more nearly approximated the criteria for a 70 percent rating, and that the criteria for the maximum 100 percent rating are not met.  See 38 C.F.R. § 4.7.

As a final note, the Board points out that, in evaluating this claim, it has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

B.  TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

The Board notes that the Veteran has been awarded service connection for depressive reaction and PTSD (rated as 70 percent disabling), a burn scar on the back (rated as 10 percent disabling), and an injury to the right forearm with traumatic neuropathy (rated as 10 percent disabling); the combined rating is 80 percent.  Hence, the Veteran meets the percentage requirements for award of a schedular TDIU, pursuant to section 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Here, there is no indication that the Veteran, in fact, is or has been rendered unemployable due to service-connected disabilities at any point pertinent to this appeal.  On his June 2009 claim for a TDIU, the Veteran stated that he was employed full-time at an operations center.  On his December 2010 claim for a TDIU, he indicated that he was currently employed full-time as a security guard.  The Veteran's TDIU claims are based on his service-connected psychiatric disability and non-service connected blindness and arthritis.  With regard to the Veteran's service-connected psychiatric disability (depressive reaction and PTSD), on February 2011 fee-basis VA psychiatric examination, the examiner opined that while the Veteran had difficulty establishing and maintaining effective work relationships, he was able to work in spite of conflicts at work.  While the Veteran is also service-connected for a burn scar on his back and an injury to the right forearm with traumatic neuropathy, on January 2011 fee-basis VA general medical examination, the Veteran did not contend, nor is there evidence to suggest, that the Veteran is unemployable due to these service-connected disabilities.  In fact, the Veteran's depressive reaction and PTSD is the only service-connected disability upon which his TDIU claim is based, and, as noted by the February 2011 examiner, the Veteran continues to be employed full time.  The Board emphasizes that the Veteran has not furnished any competent, supporting evidence in connection with this claim.  Thus, the evidence does not indicate that the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  This is evident from the fact that the Veteran continues to be employed and has been employed full-time during the entirety of the appeal.

In sum, the record, while demonstrating that the Veteran has conflicts at work, does not demonstrate that the Veteran is physically and mentally incapable of working.  In addition, the February 2011 fee-basis VA psychiatric medical opinion is the only medical opinion to address the question of the Veteran's employability and the examiner opined that the Veteran was able to work.  Accordingly, the Board concludes that the weight of the medical opinion and other objective evidence indicates that the Veteran's service-connected disabilities do not render him unemployable.

Furthermore, to whatever extent the Veteran and/or his representative attempt to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

A rating in excess of 70 percent for depressive reaction and PTSD is denied.

A TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


